337 F.2d 944
143 U.S.P.Q. 225
The NATIONAL MACHINERY COMPANY, Plaintiff-Appellant,v.The WATERBURY FARREL FOUNDRY & MACHINE COMPANY and Textron,Inc., Defendants-Appellees.
No. 101, Docket 28525.
United States Court of Appeals Second Circuit.
Argued Oct. 26, 1964.Decided Nov. 4, 1964.

H. F. McNenny, Cleveland, Ohio (John Hoxie, Harvey M. Brownrout and Davis, Hoxie, Faithfull & Hapgood, New York City and D. W. Farrington and Richey, McNenny & Farrington, Cleveland, Ohio, on the brief), for plaintiff-appellant.
Willis H. Taylor, Jr., New York City (Pennie, Edmonds, Morton, Taylor & Adams, New York City, on the brief), for defendants-appellees.
Before LUMBARD, Chief Judge, and HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
We find that patents 2,542,023 and 2,542,864 are invalid for lack of invention as set forth in the opinion of Judge Blumenfeld, reported at 221 F. Supp. 77, and we affirm the judgment of the district court.